Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 1 of 23 PageID: 573



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




    SHEENA SLIPPI-MENSAH,                 1:15-cv-07750-NLH-JS

                   Plaintiff,             OPINION

          v.

    TROOPER J.M. MILLS #7412 and
    TROOPER II A.M. SPARACIO
    #6821,

                   Defendants.



APPEARANCES:

JOHN B. KEARNEY
KEARNEY & ASSOCIATES, P.C.
210 WHITE HORSE PIKE
HADDON HEIGHTS, NJ 08035

      On behalf of Plaintiff

SUZANNE MARIE DAVIES
STATE OF NEW JERSEY
OFFICE OF THE ATTORNEY GENERAL
25 MARKET STREET
P.O. BOX 112
TRENTON, NJ 08625

      On behalf of Defendants



HILLMAN, District Judge

      This case concerns allegations of a traffic stop and arrest

without probable cause and racial profiling by two New Jersey

state troopers.     Presently before the Court is the second motion
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 2 of 23 PageID: 574



of Defendants for summary judgment in their favor.           For the

reasons expressed below, Defendants’ motion will be granted.

                                BACKGROUND

       On May 24, 2014, at about 3:30 a.m., Plaintiff, Sheena

Slippi-Mensah, was driving in the Bellmawr, New Jersey area on

I-76 and I-295.     Plaintiff had been at a friend’s house and was

on her way home to her mother’s home in Deptford, New Jersey. 1

According to the dash-cam video, body microphone audio, and

police reports, Defendants, Trooper J.M. Mills #7412 and Trooper

II A. M. Sparacio #6821 of the New Jersey State police, observed

Plaintiff failing to maintain a lane, speeding through a

construction zone, and travelling 82 mph in a 45 mph zone for

several minutes.     The patrol car’s lights were activated, and

Plaintiff pulled over. 2

       After reviewing Plaintiff’s license and registration,

Defendants asked Plaintiff to get out of the vehicle to perform

a field sobriety test because Mills smelled alcohol in the car.

Plaintiff and Defendants walked to the front of Plaintiff’s car,

and Mills asked Plaintiff if she had been drinking.           Plaintiff

stated that she had consumed half a beer.         Plaintiff was asked


1   Plaintiff’s mother was watching her one-month old baby.

2 Because Plaintiff pulled over in an area with no shoulder,
Defendants directed Plaintiff to continue driving until both
vehicles could safely park on the side of the road. Plaintiff
complied.
                                      2
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 3 of 23 PageID: 575



to recite the alphabet from “D” to “V” without singing or

stopping.      She was unable to do so after several attempts by

going to “Z” and stopping at “S”.

      Defendants performed three additional sobriety tests on

Plaintiff. 3    Sparacio performed the “horizonal gaze test,” where

Plaintiff was directed to follow a pen with just her eyes, and

Sparacio observed a lack of smooth pursuit in both eyes.

Defendants directed Plaintiff to do the “walk and turn test,”

where Plaintiff was instructed to walk nine steps heel to toe,

turn around and walk back nine steps heel to toe.           Mills

observed that Plaintiff was unable to bring her heel to her toe

on several of the steps forward and back.

      For the “one leg stand test,” Plaintiff was instructed to

stand with her heels together and lift either leg six inches off

the ground with her hands to her side while counting until

instructed to stop.      Mills observed that Plaintiff was unable to

keep her balance and had to put her foot back on the ground

after only eight seconds.       When she resumed the test, she lost

her balance again.

      At that point, Defendants handcuffed Plaintiff and informed




3 All of the sobriety tests were performed in front of
Plaintiff’s car and not captured on video by the patrol car dash
camera. The audio of the tests were recorded, although the
parties’ voices are obscured sporadically by the sounds of
passing tractor-trailers and other vehicles.
                                      3
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 4 of 23 PageID: 576



her that she was being arrested for driving under the influence.

Defendants drove Plaintiff to the Bellmawr state police station,

arriving at 4:03 a.m.      After being at the station for 20

minutes, Sparacio conducted two breathalyzer tests. 4          The results

showed a blood alcohol content of .00.         At 5:00 a.m., Defendants

called for a Drug Recognition Expert (“DRE”) due to their

suspicion that Plaintiff was under the influence, but no DRE was

available.    At 5:09 a.m., a female police officer from Mantua

Township arrived at the station to observe Plaintiff as she

provided a urine sample, after which time Plaintiff was


4 The New Jersey Supreme Court has explained the procedure for a
breathalyzer test:

      When a person has been arrested, based on probable cause
      that the person has been driving while intoxicated, he or
      she is transported to the police station to provide a
      sample for the Alcotest. The Alcotest, consisting of a
      keyboard, an external printer, and the testing device
      itself, is positioned on a table near where the test
      subject is seated.

      Operators must wait twenty minutes before collecting a
      sample to avoid overestimated readings due to residual
      effects of mouth alcohol. The software is programmed to
      prohibit operation of the device before the passage of
      twenty minutes from the time entered as the time of the
      arrest. Moreover, the operator must observe the test
      subject for the required twenty-minute period of time to
      ensure that no alcohol has entered the person's mouth while
      he or she is awaiting the start of the testing sequence. In
      addition, if the arrestee swallows anything or
      regurgitates, or if the operator notices chewing gum or
      tobacco in the person's mouth, the operator is required to
      begin counting the twenty-minute period anew.

State v. Chun, 943 A.2d 114, 128–29 (N.J. 2008).
                                      4
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 5 of 23 PageID: 577



permitted to call her mother. 5      At 6:03 a.m., Plaintiff left the

station with her mother.

      Plaintiff was issued three tickets for operating a motor

vehicle under the influence of liquor or drugs, speeding, and

unsafe lane change.     On January 14, 2015, the Bellmawr Municipal

Court dismissed all charges against Plaintiff.          As a condition

of the dismissal, Plaintiff, who was represented by counsel,

signed an “affidavit of probable cause,” which provided, in

part:

      2.   I am signing this affidavit to document my agreement
      to stipulation of probable cause for the traffic stop on
      May 24, 2014, in exchanged for the dismissal of all of the
      criminal charges/tickets. . . .

      6.   [My attorney and I] discussed the consequences of
      stipulating to probable cause as a condition to dismissing
      all of the tickets.

      7.   My attorney explained that a stipulation to probable
      cause will have a very serious impact on any future
      litigation for violation of civil rights and allegations of
      racial profiling. I understood that I would probably not be
      able to move forward with a civil rights lawsuit suit.

      8.   I understood that if I do not sign this affidavit, the
      case would be relisted for trial in approximately two
      weeks.

      9.   I have considered the above and I am willing to
      stipulate to probable cause if all of the tickets/charges
      are dismiss[ed].

(Docket No. 33-3 at 39-40.)




5 The results of Plaintiff’s urine sample did not reveal the
presence of illegal drugs. (Docket No. 33-3 at 39.)
                                      5
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 6 of 23 PageID: 578



      Plaintiff has asserted claims against Defendants for

violations of the New Jersey Civil Rights Act, N.J.S.A. 10:6-

2(c), and the Fourth Amendment to the U.S. Constitution for

false arrest and racial profiling.        Plaintiff claims that

Defendants pulled her over simply because they observed through

open windows a young female African-American driving a new

Cadillac.

      Currently pending is Defendants’ second motion for summary

judgment.    In Defendants’ first motion for summary judgment,

Defendants argued that Plaintiff’s claims were barred by Heck v.

Humphrey, 512 U.S. 477, 481-85 (1994) or the doctrine of

judicial estoppel because of the “affidavit of probable cause”

Plaintiff signed in conjunction with the dismissal of the

charges against her.      Defendants also argued that if the Court

determined that Plaintiff’s claims were not barred, Plaintiff

had not presented any evidence, other than her own perception,

that she was arrested because she is African-American, rather

than being arrested based on probable cause that she was driving

impaired, speeding, and veering between lanes.

      In considering Defendants’ first motion for summary

judgment, the Court issued an Order to Show Cause as to why

Defendants should not be estopped from relying on the “affidavit

of probable cause” signed by Plaintiff in conjunction with the

Bellmawr Municipal Court hearing and the dismissal of the

                                      6
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 7 of 23 PageID: 579



charges against her because it violates public policy as set

forth in New Jersey Supreme Court Advisory Committee on

Professional Ethics, Opinion 661 6 and Opinion 714 7.         (Docket No.

44.)

       Both Defendants and Plaintiff responded, and the Court

issued a second Order to Show Cause.        (Docket No. 47.)      The

Court found that Defendant had failed to convince this Court on

the present record that their reliance on the Affidavit of

Probable Cause did not violate both the spirit and letter of New

Jersey Supreme Court Advisory Committee on Professional Ethics,

Opinion 661 and Opinion 714.       The Court denied without prejudice

Defendants’ summary judgment motion, and directed the parties to

appear for “a hearing so that the Court may determine what

action the Court should take regarding Defendants’ continued

reliance in civil litigation on an affidavit apparently obtained

in violation of the Opinions of the New Jersey Supreme Court

Advisory Committee on Professional Ethics regarding municipal

prosecutors.”    (Id. at 3.)

       In response to the Court’s second Order to Show Cause,

Defendants filed a letter indicating that they wished to


6 Municipal Prosecutor Conditioning Plea Bargain Upon Defendant's
Execution of Civil Release Form, 1992 WL 257820, at *1.

7 Conditioning Entry of a Plea or Entry into Pretrial
Intervention on Defendant's Release from Civil Liability and
Hold-Harmless Agreement, 2008 WL 4790546, at *1.
                                      7
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 8 of 23 PageID: 580



withdraw their Heck argument relying on the affidavit of

probable cause, and refile their motion for summary judgment

without that argument. 8     (Docket No. 49.)     The Court granted


8 Despite the State’s withdrawal of its reliance on the affidavit
of probable cause, the Court pauses to reiterate its grave
concern that some six years after the N.J. Supreme Court
Advisory Committee on Professional Ethics reaffirmed its
determination that obtaining such waivers violates Rule of
Professional Conduct 3.4(g), that at least one municipal court
in this state continues to engage in such practices. The Court
quotes from N.J. Ethics Opinion 714, Conditioning Entry of a
Plea or Entry into Pretrial Intervention on Defendant's Release
from Civil Liability and Hold-Harmless Agreement, 2008 WL
4790546:

      Accordingly, in response to the inquiry, the Committee
      confirms that RPC 3.4(g) prohibits a prosecutor from
      conditioning entry of a plea or entry into pretrial
      intervention in a criminal, quasi-criminal, or motor
      vehicle matter on the defendant's release from civil
      liability and agreement to hold harmless any person or
      entity such as the police, the prosecutor, or a
      governmental entity. The prohibition applies in all
      situations, including when the defendant's release
      from liability and agreement to hold harmless is
      initially offered by defense counsel.

Id. at 2. That appears to be precisely what happened here. The
Court expresses its dismay that the Office of the Attorney
General would seek to rely for its defense on a document
obtained in apparent violation of the Rules of Professional
Conduct. The Court would have hoped they would have taken the
opposite tack and reassured this Court and the public that such
conduct is not countenanced by those state authorities with at
least some authority, even if only a moral one, over such
practices in the municipal courts. The State’s reliance on the
suspect affidavit hints of a wider systemic problem or, at a
minimum, a failure to provide adequate guidance to municipal
officials on the ethical implications of attempts to obtain such
waivers by municipal court prosecutors. To the extent such a
practice is widespread in New Jersey municipal courts, it may
well be a worthy subject for further investigation and reform by
the New Jersey state judiciary as it has done in other areas of
                                      8
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 9 of 23 PageID: 581



Defendants’ request and adjourned the hearing.          (Docket No. 50.)

      Defendants refiled their motion as indicated, and Plaintiff

has opposed Defendants’ motion.

                                DISCUSSION

      A.   Subject matter jurisdiction

      Plaintiff has brought her claims pursuant to 42 U.S.C. §

1983, as well as the New Jersey constitution.          This Court has

jurisdiction over Plaintiff’s federal claims under 28 U.S.C. §

1331, and supplemental jurisdiction over Plaintiff’s state law

claims under 28 U.S.C. § 1367.

      B.   Standard for summary judgment

      Summary judgment is appropriate where the Court is

satisfied that the materials in the record, including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations, admissions, or

interrogatory answers, demonstrate that there is no genuine

issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.          Celotex Corp. v.

Catrett, 477 U.S. 317, 330 (1986); Fed. R. Civ. P. 56(a).

      An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,




concern regarding municipal court procedures.
                                      9
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 10 of 23 PageID: 582



248 (1986).    A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.      Id.    In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party's evidence “is to be believed and

all justifiable inferences are to be drawn in his favor.”

Marino v. Industrial Crating Co., 358 F.3d 241, 247 (3d Cir.

2004)(quoting Anderson, 477 U.S. at 255).

      Initially, the moving party has the burden of demonstrating

the absence of a genuine issue of material fact.           Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986).         Once the moving party has

met this burden, the nonmoving party must identify, by

affidavits or otherwise, specific facts showing that there is a

genuine issue for trial.        Id.   Thus, to withstand a properly

supported motion for summary judgment, the nonmoving party must

identify specific facts and affirmative evidence that contradict

those offered by the moving party.         Anderson, 477 U.S. at 256-

57.   A party opposing summary judgment must do more than just

rest upon mere allegations, general denials, or vague

statements.    Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).




                                      10
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 11 of 23 PageID: 583



      C.    Analysis

      The Court finds that Plaintiff has not met her burden to

defeat Defendants’ motion for judgment in their favor on her

claims that she was falsely arrested and subject to racial

profiling. 9


9 Although Defendants eventually withdrew their arguments for
judgment in their favor based on the affidavit of probable
caused signed by Plaintiff and the Heck and judicial estoppel
doctrines, the Court notes that neither of those doctrines are
applicable to the circumstances here, with or without the
affidavit of probable cause. In Heck v. Humphrey, the Supreme
Court held that a § 1983 claim for damages premised on a civil
rights violation is barred if the suit is inconsistent with or
would undermine the lawfulness of a state conviction or
sentence. Heck, 512 U.S. at 486. For the Heck doctrine to
apply, a “conviction or sentence” must have been “reversed on
direct appeal, expunged by executive order, declared invalid by
a state tribunal authorized to make such determination, or
called into question by a federal court’s issuance of a writ of
habeas corpus.” Heck, 512 U.S. at 486. Plaintiff was not
subjected to either a conviction or a sentence and thus Heck is
inapplicable. Similarly, three requirements must be met before
a court may apply judicial estoppel: (1) the party to be
estopped must have taken two positions that are irreconcilably
inconsistent; (2) the party changed his or her position “in bad
faith—i.e., with intent to play fast and loose with the court”;
and (3) a district court may not employ judicial estoppel unless
it is “tailored to address the harm identified” and no lesser
sanction would adequately remedy the damage done by the
litigant's misconduct. Montrose Medical Group Participating
Savings Plan v. Bulger, 243 F.3d 773, 779-80 (3d Cir.
2001)(citations omitted). Here, while Plaintiff’s statement in
her affidavit that probable cause existed for her arrest is
inconsistent with her claims that she was falsely arrested
(although a finding of probable cause does not automatically
negate a plaintiff’s racial profiling claim), Defendants have
not demonstrated the other two requirements for judicial
estoppel to apply. The record does not support a claim that
Plaintiff’s complaint against Defendants was filed with the
“intent to play fast and loose with the court” such as to
warrant application of judicial estoppel. Thus, regardless of
                                      11
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 12 of 23 PageID: 584



      For Plaintiff’s claims against Defendants acting in their

personal capacity, the qualified immunity doctrine governs the

analysis. 10   “Qualified immunity shields government officials

from civil damages liability unless the official violated a

statutory or constitutional right that was clearly established

at the time of the challenged conduct.”          Reichle v. Howards, 566



the affidavit of probable cause, Heck and judicial estoppel are
inapplicable to Plaintiff’s claims.

10Plaintiff has brought her false arrest and racial profiling
claims pursuant to 42 U.S.C. § 1983 and the New Jersey Civil
Rights Act. Section 1983 is not a source of substantive rights,
but provides a vehicle for vindicating the violation of other
federal rights. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

Section 1983 provides in relevant part:

      Every person who, under color of any statute, ordinance,
      regulation, custom, or usage, of any State or Territory . .
      . subjects, or causes to be subjected, any citizen of the
      United States or other person within the jurisdiction
      thereof to the deprivation of any rights, privileges, or
      immunities secured by the Constitution and laws, shall be
      liable to the party injured in an action at law, suit in
      equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983.

     To state a claim for relief under § 1983, a plaintiff must
allege the violation of a right secured by the Constitution or
laws of the United States, and that the alleged deprivation was
committed or caused by a person acting under color of state law.
West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick v.
Pennsylvania, 36 F.3d 1250, 1255-56 (3d Cir. 1994). The New
Jersey Civil Rights Act, N.J.S.A. 10:6–1 et seq., was modeled
after § 1983 and creates a state law cause of action for
violation of an individual's federal and state constitutional
rights. Owens v. Feigin, 947 A.2d 653 (N.J. 2008). The New
Jersey Civil Rights Act is interpreted analogously to § 1983.
Norman v. Haddon Township, 2017 WL 2812876, at *4 (D.N.J. 2017).
                                      12
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 13 of 23 PageID: 585



U.S. 658, 664 (2012).      In order to determine whether a

government official is entitled to qualified immunity, two

questions are to be asked: (1) has the plaintiff alleged or

shown a violation of a constitutional right, and (2) is the

right at issue “clearly established” at the time of the

defendant’s alleged misconduct?        Pearson v. Callahan, 555 U.S.

223, 236 (2009).     Courts are “permitted to exercise their sound

discretion in deciding which of the two prongs of the qualified

immunity analysis should be addressed first.”           Id.   It is the

defendant’s burden to establish entitlement to qualified

immunity.    Kopec v. Tate, 361 F.3d 772 (3d Cir. 2004).

      Plaintiff has challenged the lawfulness of Defendants’

vehicle stop and her arrest because she contends they lacked any

reasonable suspicion that she was violating the traffic laws,

they did not have probable cause to arrest her for driving under

the influence, and their motives were instead racially biased.

Plaintiff refutes that she was speeding, and contends that

Defendants lied about her driving 85 mph in a 45 mph zone.

Plaintiff argues that this is evidenced by the fact that one

Defendant states that Plaintiff was driving 82 mph in a 45 mph

zone on the dash cam video and audio recording, but she was

charged with driving 85 mph.        Plaintiff refutes that she failed

to maintain the proper lanes, and states that she used her turn

signals appropriately, which is captured on the video.

                                      13
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 14 of 23 PageID: 586



Plaintiff further relates that she felt that she did well on the

field sobriety tests, and did not fail them as Defendants

determined.    Plaintiff also contends that she was held at the

station for an excessive amount of time, and forced to take a

urine test in order to be released.         Plaintiff claims that

Defendants, who are Caucasian, acted in the way they did because

she is a young African American woman who was driving a nice

car.

       The evidence in the record does not support Plaintiff’s

contention that Defendants violated Plaintiff’s constitutional

rights.

                  a.    Validity of the stop

       The “lawfulness of the initial traffic stop is properly

analyzed under the Fourth Amendment, as a traffic stop is a

‘seizure’ within the meaning of the Fourth Amendment, and the

traffic stop is valid if the officer has a reasonable,

articulable suspicion that a violation has occurred.”            United

States v. Delfin–Colina, 464 F.3d 392, 396 (3d Cir. 2006).

“Reasonable suspicion is a less demanding standard than probable

cause not only in the sense that reasonable suspicion can be

established with information that is different in quantity or

content than that required to establish probable cause, but also

in the sense that reasonable suspicion can arise from

information that is less reliable than that required to show

                                      14
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 15 of 23 PageID: 587



probable cause.”     Alabama v. White, 496 U.S. 325, 330 (1990).

      Plaintiff testified that she was not aware of Defendants’

patrol car until their lights illuminated, and the dash camera

video captured several minutes of Defendants following

Plaintiff’s car prior to the lights turning on.           The video

begins with one Defendant stating that Plaintiff was failing to

maintain the lane, and the video captures Plaintiff changing

multiple lanes with her turn signal, but at one point straddling

two lanes before entering an exit ramp, albeit very briefly.

While on the exit ramp with Defendants following behind, one

Defendant comments that Plaintiff was driving 82 mph in the 45

mph zone.    Plaintiff testified that she never noticed Defendants

driving along side her car so that they could observe her prior

to stopping her, and the video does not show any indication who

is driving Plaintiff’s car.       The dash cam audio does not reveal

that Defendants were aware of Plaintiff’s identity as a young

African American woman, and Plaintiff’s license plate was not

run until after Plaintiff was stopped.

      Based on this record evidence, no reasonable juror could

conclude that Defendants lacked a reasonable, articulable

suspicion that Plaintiff was violating several traffic laws

sufficient to justify stopping her vehicle.          The record evidence

also fails to support a claim that Defendants pulled over

Plaintiff because of her race.

                                      15
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 16 of 23 PageID: 588



                  b.   Validity of the arrest

      To prove a claim for false arrest under the Fourth

Amendment, a plaintiff must establish: (1) that there was an

arrest; and (2) that the arrest was made without probable cause.

James v. City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012).

An officer has probable cause to arrest when “the facts and

circumstances within the arresting officer's knowledge are

sufficient in themselves to warrant a reasonable person to

believe that an offense has been or is being committed by the

person to be arrested.”       Wilson v. Russo, 212 F.3d 781, 789 (3d

Cir. 2000).

      After Plaintiff pulled over, Defendants indicated they

smelled alcohol from the inside of the car.          While she was out

of the vehicle, Defendants responded again that they smelled

alcohol on Plaintiff’s breath and asked if he had consumed any

alcohol that evening, and Plaintiff stated that she only had

half a beer and she does not really drink because she has a new

baby and was breastfeeding.       Defendants performed the sobriety

tests, and the audio recording demonstrates that Plaintiff was

not able to successfully perform any of the tests.            Defendants

informed Plaintiff that she was being placed under arrest for

driving under the influence.

      The determination of whether there was probable cause to

arrest requires a “common sense approach” based on “the totality

                                      16
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 17 of 23 PageID: 589



of the circumstances.”      Sharrar v. Felsing, 128 F.3d 810, 818

(3d Cir. 1997).     “[I]n reviewing probable cause determinations

made by law enforcement, the role of the courts is not that of

the much-maligned ‘Monday morning quarterback’ whose critiques

are made possible only by the benefits of hindsight.            Rather,

federal courts review the record to ensure that the proper

procedure for determining probable cause was followed.”            Dempsey

v. Bucknell University, 834 F.3d 457, 469–70 (3d Cir. 2016)

(citation omitted).

      The Court finds that Plaintiff has not met her burden to

cast doubt on the existence of probable cause to arrest Plaintiff

for driving under the influence.           The evidence shows that

Defendants observed Plaintiff speeding and straddling two lanes

for a period of time, Plaintiff admitted to Defendants that she

consumed an alcoholic beverage that evening, 11 Defendants detected

the odor of alcohol from Plaintiff, and Plaintiff did not

successfully complete any of the field sobriety tests.            Even

though Plaintiff’s blood alcohol level was later determined to be

.00 and her urine negative for drugs, the totality of the

circumstances facing Defendants at the time of their encounter

would compel a reasonable person to believe that Plaintiff was


11Plaintiff testified in her deposition that her friends drank
wine but she did not consume any alcohol that evening. (Docket
No. 40 at 11.) The audio recording clearly reflects that
Plaintiff stated she consumed half a beer.
                                      17
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 18 of 23 PageID: 590



committing the offense of driving under the influence.            See

N.J.S.A. 39:4-50(a) (prohibiting the operation of “a motor

vehicle while under the influence of intoxicating liquor”); State

v. Tanashian, 2017 WL 5076371, at *6 (N.J. Super. Ct. App. Div.

2017) (citing State v. Basil, 202 N.J. 570, 585 (2010) (quoting

Maryland v. Pringle, 540 U.S. 366, 371 (2003)) (explaining that

in assessing probable cause for driving under the influence, a

judge considers the totality of the circumstances, and the facts

are viewed “from the standpoint of an objectively reasonable

police officer”); cf. State v. Targan, 2019 WL 92413, at *5–6

(N.J. Super. Ct. App. Div. Jan. 3, 2019) (explaining that it is

well-established that an officer’s subjective observation of a

defendant, such as a defendant’s demeanor and physical appearance

– coupled with proofs as to the cause of intoxication – i.e., the

smell of alcohol, an admission of the consumption of alcohol, or

a lay opinion of alcohol intoxication, is a sufficient ground to

sustain a DWI conviction); State v. Arno, 2017 WL 5478354, at *3

(N.J. Super. Ct. App. Div. 2017) (finding that “there was

obviously probable cause to arrest defendant for DWI under the

totality of circumstances” where the defendant operated his car

erratically, smelled of alcohol, had watery eyes, exhibited

boisterous behavior, admitted to drinking, and failed both field

sobriety tests).



                                      18
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 19 of 23 PageID: 591



                  c.    Racial profiling claim

      Plaintiff’s claim that her stop, arrest, and resulting

treatment at the police station was solely based on her race is

also unsupported by the record evidence.          Selective enforcement

of the law, colloquially referred to as “racial profiling,” is a

violation of the Equal Protection Clause, since the Clause

“‘prohibits selective enforcement of the law based on

considerations such as race.’”         Nelson v. Karins, 2012 WL

1435634, at *3–4 (D.N.J. 2012) (quoting Whren v. United States,

517 U.S. 806, 813 (1996)).       Even where there is no Fourth

Amendment violation, that does not mean that a person was not

discriminatorily selected for enforcement of a law, and an equal

protection claim requires a wholly separate analysis from a

claims under the Fourth Amendment.         Id. (citing Carrasca v.

Pomeroy, 313 F.3d 828 (3d Cir. 2002); Gibson v. Superintendent of

N.J. Dep't of Law and Pub. Safety, 411 F.3d 427, 440–41 (3d Cir.

2005)).    “‘To prevail on an equal protection claim in the racial

profiling context, [a p]laintiff would have to show that the

challenged law enforcement practice had a discriminatory effect

and [in addition] was motivated by a discriminatory purpose.’”

Id. (quoting Carrasca, 313 F.3d at 834).

      For the first prong, a plaintiff must show that she is a

member of a protected class and that she was treated differently

from similarly situated individuals in an unprotected class.             Id.

                                      19
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 20 of 23 PageID: 592



(citing Bradley v. U.S., 299 F.3d 197, 206 (3d Cir. 2002)).              For

the second prong, a plaintiff must prove facts showing that the

defendant acted with a discriminatory purpose to permit the

court’s reasonable inference that the government-official

defendant acted for the purpose of discriminating on account of

race.   Id. (citing Ashcroft v. Iqbal, 556 U.S. 662, 676-77

(2009)).

      In this case, Plaintiff contends the following shows that

Defendants’ interaction with her was motivated solely by

discriminatory purpose:       (1) Defendants observed that she is a

young African American woman driving a fancy car with the

windows open; (2) she was not speeding, and Defendants charged

her with driving 85 mph even though they stated in the patrol

car that she was driving 82 mph, (3) she did not drive

erratically, (4) she did well on the sobriety tests, and (5) she

was forced to take two breathalyzer tests and provide a urine

sample before she could call her mother.          Plaintiff’s own

perceptions that her race motivated Defendants’ actions are

unsupported in the record, and are insufficient to defeat

Defendants’ summary judgment motion.

      There is no evidence that Defendants observed Plaintiff

through her windows prior to their pursuit, but even if they

had, the audio recording does not reveal that Defendants made

any comments about Plaintiff’s race during the entire encounter.

                                      20
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 21 of 23 PageID: 593



Further, Plaintiff herself testified that she did not hear

Defendants make any remarks about her race.          Even though

Defendants are recorded as saying that Plaintiff was driving 82

mph while she was driving on the off-ramp, that comment alone,

observing a moment in time, fails to demonstrate that Plaintiff

had not driven 85 mph while under observation by the officers.

Additionally, after Plaintiff stopped and Defendants were

speaking with her through her passenger-side window, one of the

Defendants informed her that she had been driving 85 mph.

      Regardless, however, of whether Plaintiff was driving 37

mph or 40 mph over the speed limit, Plaintiff has not provided

any proof, other than her own perception, that she was not

speeding, and that speeding was a pretext for Defendants’

racially motivated actions.       Plaintiff further has not provided

any proof that a person in the same situation but who is not in

a protected class would not have been treated in the same

manner.

      Plaintiff has similarly failed to provide any evidence,

other than her own beliefs, that Defendants’ assessment of her

driving and sobriety test performance, and the implementation of

two breathalyzer tests and the need for a urine sample, were

different because of her race.        Without any indicia that

Plaintiff’s race was a factor in Defendants’ actions,

Plaintiff’s racial profiling claim fails.          See, e.g., Nelson,

                                      21
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 22 of 23 PageID: 594



2012 WL 1435634, at *3–4 (dismissing the plaintiff’s racial

profiling claim that he experienced a feeling of being “racially

profiled” because “his purely subjective feeling, expressing

nothing bit a bold conclusion, cannot operate as plausible

factual allegation”); Mitchell v. Township of Pemberton, 2010 WL

2540466, at *5–6 (D.N.J. 2010) (explaining that “racial

profiling” is a legal term of art that results an equal

protection violation, and it is not sufficient to prove “racial

profiling” by simply stating that the officers stopped the

plaintiff based on his race); cf. Brown v. Railroad Group

Limited Liability Company, --- F. Supp. 3d ---, 2018 WL 5729906,

at *8 (D.N.J. Nov. 2, 2018) (quoting Boykins v. SEPTA, 722 F.

App'x 148, 158 (3d Cir. 2018) (citing Lexington Ins. Co. v. W.

Pennsylvania Hosp., 423 F.3d 318, 333 (3d Cir. 2005) (quoting

Hedberg v. Indiana Bell Tel. Co., Inc., 47 F.3d 928, 932 (7th

Cir. 1995)) (“Speculation does not create a genuine issue of

fact; instead, it creates a false issue, the demolition of which

is a primary goal of summary judgment.”).

                                 CONCLUSION

      Even though the stipulation as to the existence of probable

cause signed by Plaintiff in the municipal court in exchange for

the dismissal of the state court charges against her does not

bar her false arrest and racial profiling claims in this Court,

Plaintiff has not met her burden to defeat Defendants’ motion

                                      22
Case 1:15-cv-07750-NLH-JS Document 54 Filed 06/25/20 Page 23 of 23 PageID: 595



for summary judgment by showing disputed material facts

regarding the constitutionality of Defendants’ actions.            In the

absence of a viable claim of a violation of the Constitution,

Defendants maintain their qualified immunity and are therefore

entitled to judgment in their favor.

      An appropriate Order will be entered.



Date: June 25, 2020                          s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      23
